Dissent.
Jackson, J.
I am unable to agree with the conclusions to the majority opinion and therefore dissent thereto.
*639The case at bar is presented here on the narrow issue raised by appellee’s Special Appearance and Motion to Dismiss the Appeal.
The majority opinion sufficiently sets forth the factual back ground of the motion and brings into clear focus the issue to be determined. The cases cited in the majority opinion are not determinative of the single issue here involved, namely, must the appeal from the decision in habeas corpus be perfected within thirty days?
The statute is clear and concise on the question, Acts 1921, ch. 251, §1, p. 741, §2-3218, Burns’ 1946 Re* placement and reads in pertinent part:
“An appeal to the Supreme Court may be taken from an interlocutory order of any circuit, superi- or or probate court, or judge thereof, in the following cases:

U


u


it

“Fourth. Orders and judgments upon writs of habeas corpus made in term or in vacation.”
Acts 1881 (Spec. Sess.), ch. 38, §789, p. 240, §3-1917, Burns’ 1946 Replacement reads in pertinent part as follows:
“The court or judge shall thereupon proceed, in a summary way, to hear and determine the cause; and if no legal cause be shown for the restraint or for the continuation thereof shall discharge the party.”
It therefore seems that it is immaterial whether the appeal is designated as an appeal from an interlocutory order or a final judgment. The statutory language providing for the appeal as an interlocutory order limits the time within which to perfect the same to thirty days.
*640The relief sought and the remedy of habeas corpus contemplates a summary determination of the issue and denies the parties the right to trial by jury and limits quite arbitrarily the extent of the pleadings and the hearing. It therefore seems logical that time in which to appeal from the determination of the issue by the court would likewise be limited.
The motion to dismiss the appeal should be sustained.
Note. — Reported in 206 N. E. 2d 366.